Filed 6/21/21 P. v. Padilla CA6
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      SIXTH APPELLATE DISTRICT


 THE PEOPLE,                                                         H047710
                                                                    (Santa Clara County
           Plaintiff and Respondent,                                 Super. Ct. No. F1871191)

           v.

 ARTURO ROSAS PADILLA,

           Defendant and Appellant.



         A jury convicted appellant Arturo Rosas Padilla of committing multiple sexual
offenses against a young girl. Padilla argues the trial court abused its discretion when it
elected to run his sentences consecutively to one another despite his lack of criminal
history. For the reasons set forth below, we conclude the trial court did not abuse its
discretion and affirm the judgment.
                        I. FACTS AND PROCEDURAL BACKGROUND
         A. Procedural Background
         In March 2019, the Santa Clara County District Attorney filed an information
charging Padilla with two counts of committing a lewd or lascivious act on a child under
14 years of age by force, violence, duress, menace, or fear (Pen. Code, § 288, subd.
(b)(1);1 counts 1 & 3) and two counts of oral copulation or sexual penetration of a child
10 years of age or younger (§ 288.7, subd. (b); counts 2 & 4).2
       In September 2019, the jury found Padilla guilty of all counts.
       B. Facts of the Offenses
       Jane Doe, who was 10 years old when she testified at Padilla’s trial, lived in the
same apartment complex as Padilla. Doe would go to Padilla’s apartment after school
while her mother was at work. When Doe was five or six years old, Padilla told Doe he
had candy for her, brought her into his bedroom, had her lie down on a bed, pulled down
her pants and underwear and touched Doe’s “private parts” with his mouth and his
fingers. Padilla lifted Doe onto the bed, grabbed a belt, put it on the side of the bed, and
told her he would hit her with the belt if she did not listen to him. Doe did not leave the
room because she was frightened Padilla would hit her with the belt. Padilla told her not
to tell anyone what had happened. In total, Padilla touched Doe’s private parts on four or
five separate occasions.
       Doe told her mother what Padilla had done to her, but Doe did not want to go to
the police because she was scared. Several years later, Doe and her mother decided to
inform the police. After Doe reported the crime, she experienced a lot of stress and fear.
Doe told her mother that Doe feels what Padilla did to her was Doe’s fault and she would
rather be dead.
       C. Sentencing
       In November 2019, the trial court conducted Padilla’s sentencing hearing. The
trial court stated that the Penal Code and the California Rules of Court establish the rules
that it had to follow. The court indicated that it was inclined to impose the maximum


       1
         Unspecified statutory references are to the Penal Code.
       2
         The same person is the alleged victim in all counts of the information. To
protect the victim’s privacy, we will refer to her as Jane Doe or Doe. (Cal. Rules of
Court, rule 8.90(b)(4).)
                                                 2
sentence but would hear from the parties before making a final decision. It suggested it
would not give great weight to Padilla’s lack of criminal history. The court observed,
“The fact that someone has not previously committed any crime, let alone these crimes,
to me is really very little weight. [¶] It is technically a mitigator, but we live our lives
protecting children supposedly and not injuring them. So I recognize the technical
existence of that mitigator. It has virtually no value to me in my assessment.”
       Padilla objected to the trial court’s tentative sentence and characterized it as
“erroneous.” Padilla noted that he was 58 years old, had a first-grade education, enjoyed
family support (including that of his grandchildren), and had no prior criminal record.
Padilla cited the results of the “Static-99 R” test for risk of reoffending contained in the
probation report, which suggested that Padilla was at low risk of recidivism. Padilla
noted that if the court were to impose a 15-year sentence, Padilla would be out of custody
in his 70s and would not pose a public safety risk. Padilla pointed out that he had turned
himself in to the police once he learned of the charges. Padilla requested that the trial
court impose concurrent rather than consecutive sentences, for an aggregate term of 15
years to life.
       After hearing from Padilla, the trial court stated that it found the aggravated term
for counts 1 and 3 (which it ultimately stayed pursuant to section 654) was appropriate
because Doe was particularly vulnerable and Padilla took advantage of the position of
trust he enjoyed over her. The trial court specifically referenced California Rules of
Court, rule 4.421(a)(3) and (a)(11)3 when electing to impose these aggravated terms.
With respect to counts 2 and 4, the trial court stated that it would impose consecutive
sentences because “there are multiple acts on the same individual.” The court gave
Padilla’s lack of a prior criminal record “virtually no weight.”




       3
           Unspecified rule references are to the California Rules of Court.
                                                   3
       The trial court observed, “It’s hard to think of a crime that is worse than the kind
of crimes that Mr. Padilla stands convicted of. A child who remains courageous even
today in standing up in a courtroom in front of people is something that adults cannot do
under the best of circumstances. [¶] Nonetheless, [Doe] is going to be living with this
every day. She still lives in the neighborhood. People who were her friends are
interacting with her on a regular basis. [¶] And as she grows into adulthood, I’m sure
she will have that courage with her, but she will always be facing these realities, if not
every day, fairly regularly. So for all of those reasons, I think it is abundantly clear that
Counts 2 and 4 should be consecutive to each other.”
       At the conclusion of the sentencing hearing, the trial court sentenced Padilla to 15
years to life on count 2 and 15 years to life on count 4, to be served consecutively to
count 2 and awarded 330 days of custody credits. The trial court imposed 10 years each
on counts 1 and 3 and stayed them pursuant to section 654. Padilla’s aggregate term was
30 years to life.
                                     II. DISCUSSION
       On appeal, Padilla argues the trial court abused its discretion when it sentenced
him without appropriately considering the mitigating factors that Padilla had no criminal
record of any kind, had received a “ ‘zero’ ” score on the Static-99 risk assessment test,
had no history of sexual misconduct with any other child, had cooperated fully in the
criminal process, and enjoyed strong familial ties. Padilla maintains that the consecutive
prison sentence amounts to “the functional equivalent of life without the possibility of
parole.”4
       Padilla also contends the trial court abused its discretion when the sole factor it
cited for its decision to impose consecutive sentences was that his crimes against Doe
occurred on separate occasions, which he describes as a violation of the principle set out

       4
        We grant Padilla’s unopposed request to take judicial notice of the life
expectancy table he filed with this court.
                                                  4
in rule 4.425(b)(3) that an element of the crime may not be used to impose consecutive
sentences. Padilla requests that we modify his sentence to order that the sentences on
counts 2 and 4 run concurrently instead of consecutively.
       We disagree with Padilla that the trial court abused its discretion in sentencing him
to consecutive terms. “It is well established that a trial court has discretion to determine
whether several sentences are to run concurrently or consecutively. (Pen. Code, § 669;
[citation].) In the absence of a clear showing of abuse, the trial court’s discretion in this
respect is not to be disturbed on appeal. [Citation.] Discretion is abused when the court
exceeds the bounds of reason, all of the circumstances being considered.” (People v.
Bradford (1976) 17 Cal.3d 8, 20.)
       In deciding whether to impose consecutive terms, the trial court may consider
aggravating and mitigating factors, but there is no requirement that to impose consecutive
terms the court must find that an aggravating circumstance exists. (See § 669; rule
4.425(a), (b).) Beyond the articulation of a reason for imposing consecutive sentences,
described further below, the trial court need not make factual findings to justify its
decision to sentence consecutively. (People v. Black (2007) 41 Cal.4th 799, 822.)
       A trial court is required to state its reasons for imposing consecutive terms (rule
4.406(b)(5)), but “[o]nly one criterion is necessary.” (People v. King (2010) 183
Cal.App.4th 1281, 1323.) “ ‘The trial court is required to determine whether a sentence
shall be consecutive or concurrent but is not required to presume in favor of concurrent
sentencing. [Citations.] If it has faithfully applied the sentencing rules, the only other
question is whether, all circumstances considered, the trial court’s decision exceeds the
bounds of reason.’ ” (People v. Reneaux (2020) 50 Cal.App.5th 852, 874.)
       Here, the trial court considered the probation report, the arguments of counsel, the
victim’s statement, submissions from Padilla’s family members, and Padilla’s age. The
court, having presided over the jury trial, was aware of the full evidentiary record and
facts of the case. In addition, the trial court referred several times during the sentencing
                                                  5
hearing to the rules of court, and we must presume that the trial court was aware of and
followed the applicable law. (People v. Stowell (2003) 31 Cal.4th 1107, 1114.)
       Among the criteria listed by the relevant rule of court for imposing a consecutive
sentence is that “[t]he crimes were committed at different times or separate places, rather
than being committed so closely in time and place as to indicate a single period of
aberrant behavior.” (Rule 4.425(a)(3).) During the sentencing hearing, the trial court
articulated its reason for choosing consecutive terms, finding Padilla committed distinct
criminal acts against Doe. The trial court’s conclusion was supported by Doe’s trial
testimony that Padilla touched her private parts on four or five separate occasions.
Therefore, the trial court relied upon a factor explicitly described in rule 4.425(a)(3)
when justifying its decision to impose consecutive sentences.
       Padilla asserts that the trial court abused its discretion by not appropriately
considering the mitigating factors. However, “ ‘[t]he court is presumed to have
considered all relevant factors unless the record affirmatively shows the contrary.’ ”
(People v. Sperling (2017) 12 Cal.App.5th 1094, 1102.) The trial court stated on the
record that it had considered all the materials submitted by Padilla, and Padilla has not
established otherwise. The record contains substantial evidence that the trial court relied
on a proper aggravating factor, and we infer that the trial court concluded that this
aggravating factor outweighed any mitigating factors. On the record before us, we
cannot conclude this decision exceeded the bounds of reason such that the trial court’s
decision to impose consecutive terms constitutes an abuse of discretion.
       Padilla also contends the trial court erred by relying on the fact that Padilla had
committed his crimes at different times when electing to impose consecutive sentences
because this factor was an element of the offense. Padilla emphasizes that, because the
prosecution elected to charge Padilla’s offenses against the victim in separate counts, the
jury necessarily found that they had been committed on separate occasions.


                                                  6
       In making this argument, Padilla relies on rule 4.425(b)(3), which provides that
“[a] fact that is an element of the crime may not be used to impose consecutive
sentences.” (Rule 4.425(a)(3).) Nevertheless, Padilla does not explain how the element
articulated in the relevant rule of court upon which the trial court did rely—namely “[t]he
crimes were committed at different times or separate places, rather than being committed
so closely in time and place as to indicate a single period of aberrant behavior” (rule
4.425(a)(3))—is an element of any of the crimes for which the jury convicted Padilla.
       The jury was informed that counts 1 and 2 were based on the same incident and
counts 3 and 4 were “based on a separate alleged incident different than the one charged
in [c]ounts 1 and 2.” However, the jury was not required to make any finding about the
time period separating the offenses; indeed, they were instructed that the People had
alleged that all four crimes were committed on or about or between January 1, 2014, and
January 1, 2017, and the People were required to prove only that the crime in each count
happened reasonably close to that time period. The factor as articulated in the rule of
court upon which the trial court relied was not an element of any of the crimes of
conviction. Consequently, Padilla has not shown the trial court violated rule 4.425(b)(3)
in electing to impose consecutive sentences.
                                   III. DISPOSITION
       The judgment is affirmed.




                                                 7
                                 ______________________________________
                                            Danner, J.




WE CONCUR:




____________________________________
Greenwood, P.J.




____________________________________
Grover, J.




H047710
People v. Padilla